Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is non-final first action on the merits for the application filed on 11/11/2020. Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement filed 4/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The following documents are not readable:
#1 - Design and deployment of community systems: reflections on the Campiello experience (24 pages)
#9 - Amazon.com recommendations (5 pages)
#10 - The Grouplens research project (16 pages)
#16 - Content Independent Task Focused Recommendation (9 pages)
The following non-patent literature documents are listed on the IDS but were not provided:
#3, 5, 12, 21,22-26, 29, 30, 32, 38, and 39
The following non-patent literature references were provided in the file wrapper but they are not listed on the IDS of 4/22/2021.
Knowledge Sharing for the Enterprise  (19 pages) 
Apple Announced iTunes 3 (3 pages)
Screen capture – MovieLens (2 pages)
Netflix 2002 Form 10-K Report – Securities and exchange 
commission (80 pages)
Screen capture of www.adrelevance.com (3 pages)
Screen capture of Nielsen monitor plus.html (2 pages)
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes 
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Claims 17 and 18 recite, “in the form”.  It should recite “in a form” to avoid antecedent problems. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 13-20
As to Claims 5 and 13, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 5 recites, “wherein the user interaction is selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question.”  Claim 5 depends on claim 1 and the user interaction of claim 1 is a user interaction with the digital media stream.  Paragraph 52 states, “The term ‘user profile’ includes a stored or calculated profile that describes one or more aspects of the user, such as demographics, psychodemographics, and attributes. The profile can be determined from questions answered by the user, forms filled out by the user, and/or interactions of the user with the digital media narrative. Alternatively, the profile can be determined from the user's web surfing characteristics, shopping habits, television viewing habits, and/or actual purchases. Profiling of users based on these interactions, viewing habits, and purchases is well understood by those skilled in the art.”  Based on this paragraph, the profile can be either determined from “interactions of the user with the digital media narrative” or “alternatively” the profile can be determined from television viewing habits and actual purchases.  This paragraph does not link the user interaction with a digital media stream to viewing habits, purchases, or answers to a question.  Therefore, it seems that the Applicant does not have possession of this claim at the time of the invention.
Claim 13
As to claim 16, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 16 recites, “A method for providing interactive synthesized audio content, comprising: generating, by a server, a script to output a digital audio stream in the form of a spoken question; capturing, by a computing device communicatively coupled to the server, a user response to the spoken question; selecting, by the server, an audio asset based on the user response; updating, by the server, the script to insert the audio asset, thereby generating a second digital audio stream; and outputting to the computing device, by the server, the second digital audio stream.”  The specification does not seem to explain that updating of a script to insert the audio asset selected based on the user response to the spoken question, and that inserting is within the digital audio stream of a spoken question. Paragraphs 0014, 0019, 0079, [0114] of the Specification explains that questions are used to obtain information and to update the user’s profile.  [0018] explains that users are presented with questions to share the emotional experience with other users.  [0115] “In FIGs. 18 and 19, digital media assets are presented on the screen and may be customized according to the updated user's profile based upon the answers to those or previous questions posed to the user.”  All of the paragraphs explain that the questions provide information about the user so that the user’s profile can be updated in order for digital media assets to be customized.  There is nothing in the specification that explains that an audio asset selected based on the user’s 
Claims 17-20 are also rejected because of their dependencies on claim 16. 
In accordance with section 2161.011. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id. ” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.-) (MPEP; 2161.011.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the (MPEP; 2161.011.).
Claim 6 recites computer-implemented functional claim language with the claim element “wherein the selecting utilizes an artificial intelligence method to identify the digital audio asset that matches the user affinity”. Claims 14 and 20 recite similar limitations. Claims 6, 14, and 20 are directed to specialized genus functions. In other words, the claim scope covers any and all ways of utilizing an artificial intelligence method to identify the digital audio asset that matches the user affinity. However, the disclosure does not provide an adequate algorithm or step-by-step instructions for even one way of utilizing an artificial intelligence method to identify the digital audio asset that matches the user affinity.  “Artificial intelligence” is only mentioned in paragraph 100 and [0100] states, “Other techniques for matching the user profile to the digital media asset may include neural networks and fuzzy logic, wherein aspects of the user profile are used to train the network or as inputs to the fuzzy logic system to determine the best digital media asset. Other types of artificial intelligence techniques, well known to those skilled in the art, may also be used to find the digital media asset, or sets of digital media assets, that have the largest impact on that particular user.”  This paragraph just mentions using artificial intelligence but does not provide an algorithm or instructions on how artificial intelligence is being used to identify the digital audio asset that matches the user affinity. The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of utilizing an artificial intelligence method to identify the digital audio asset that matches the user affinity. Claims 6, 14, and 20 
Claim 7 recites computer-implemented functional claim language with the claim element “wherein the selecting ultilizes a neural network to identify the digital audio asset that matches the user affinity”. Claim 15 recites similar limitations. Claims 7 and 15 are directed to specialized genus functions. In other words, the claim scope covers any and all ways of utilizing a neural network to identify the digital audio asset that matches the user affinity. However, the disclosure does not provide an adequate algorithm or step-by-step instructions for even one way of utilizing a neural network to identify the digital audio asset that matches the user affinity.  “Neural network” is only mentioned in paragraph 100 and [0100] states, “Other techniques for matching the user profile to the digital media asset may include neural networks and fuzzy logic, wherein aspects of the user profile are used to train the network or as inputs to the fuzzy logic system to determine the best digital media asset. This paragraph just mentions using neural networks but does not provide an algorithm or instructions on how a neural network is being used to identify the digital audio asset that matches the user affinity..  The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of utilizing a neural network to identify the digital audio asset that matches the user affinity. Claims 7 and 15 therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 
Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112(a) rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is a system claim and it recites, “a content distributor”. Per [0064] of the specification, a distributor is an individual. So it is unclear how an individual can be part of the system, since system components are required to be structural in nature. As such, claim 9 is rejected for being indefinite. For the purposes of examination, the Examiner will interpret this recitation to mean a hardware component.
Claim 9 is a system claim and it recites, “a content distributor configured to generate a script…a server coupled to the content distributor…wherein the content 
Claim 9 is a system claim and it recites, “a correlation algorithm communicatively coupled to the server”.  It is unclear how “a correlation algorithm”, which is just software, can be communicatively coupled to the server, which is hardware.  It is unclear how software can communicate with hardware. Therefore, claim 9 is indefinite.  For the purposes of examination, the Examiner will interpret the correlation algorithm to be implemented by a processor and that the processor is coupled to the server.
Claim 14 recites, “wherein the content distributor utilizes an artificial intelligence method to select the digital audio asset that matches the user affinity.”  Per [0064] of the specification, a distributor is an individual. So it is unclear how an individual can utilize artificial intelligence.  Therefore, claim 14 is indefinite.  For the purposes of examination, the Examiner will interpret the content distributor to mean a hardware component.
Claim 15 recites, “wherein the content distributor utilizes a neural network to select the digital audio asset that matches the user affinity.”  Per [0064] of the specification, a distributor is an individual. So it is unclear how an individual can utilize a neural network.  Therefore, claim 15 is indefinite.  For the purposes of examination, the Examiner will interpret the content distributor to mean a hardware component.
Claims 10-13 are also rejected because of their dependencies on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “generating, by a server, a script configured to output a digital media stream; capturing, by a computing device communicatively coupled to the server, a user interaction with the digital media stream; analyzing, by the server, the user interaction to determine a user affinity for the digital media stream; selecting, by the server, an audio asset based on the user affinity; and updating, by the server, the script to insert the audio asset into the digital media stream.” Independent claim 9 recites, “a content distributor configured to generate a script, the script configured to output a digital media stream; a server coupled to the content distributor, the server configured to capture a user interaction with the digital media stream; and a correlation algorithm communicatively coupled to the server, the correlation algorithm configured to correlate a user affinity with the user interaction, wherein the content distributor is further configured to update the script to insert an audio asset into the digital media stream,  wherein the audio asset is selected based on the user affinity. Independent claim 16 recites, “generating, by a server, a script to output a digital audio stream in the form of a spoken question; capturing, by a computing device communicatively coupled to the server, a user response to the spoken question; selecting, by the server, an audio asset based on the user response; updating, by the server, the script to insert the audio asset, thereby generating a second outputting to the computing device, by the server, the second digital audio stream.
Step 2A, Prong 1:  These limitations are drafted in a method, a system, and a method and under their broadest reasonable interpretations, these limitations, except for the italicized portions, recites certain methods of organizing human activity.  The claimed invention uses the user interaction to determine a user affinity, to select an audio asset, to update a script and to output an audio stream, which are advertising and marketing activities and behaviors.  The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server and a computing device which are generic computing elements.  Per [0064] of the specification, a distributor is an individual.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server and a computing device are just generic computing elements and 
Dependent claims 2-8, 10-15, and 17-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 9, and 16 without significantly more, as detailed above.  
Dependent claims 2, 3, 10, and 11 further limit the audio asset of the independent claims and are therefore part of the abstract idea as described above.
Dependent claims 4 and 12 further limits the user affinity of the independent claims and are therefore part of the abstract idea as described above.
Dependent claims 5, 8, and 13 further limit the user interaction of the independent claims and are therefore part of the abstract idea as described above.
Dependent claims 6, 7, 14, 15 and 20 further recite using artificial intelligence or neural networks.  Per [0100], any techniques such as artificial intelligence, neural networks, and fuzzy logic can be used to perform the invention.  The invention does not provide any specificity to these techniques being used. Therefore, these techniques will be considered to be generic in nature and not significantly more than the abstract idea.
Dependent claims 17, 18, and 19 further limit the user response of the independent claim 16 and are therefore part of the abstract idea as described above.
Therefore, when considered individually, as a whole, or in combination, the claims are not patent eligible.
Claims 9-15 are rejected under 35 U.S.C. 101 as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Although the preamble of claim 9 indicates that the claim is directed to a system, the claimed “system” includes “a content distributor”.  Per [0064] of the Specification, a distributor is an individual. As such, the Examiner notes the system component of “a content distributor” is directed towards a human and thus the limitation is directed to living subject matter as found in MPEP 2105(III). As such, claim 9 is directed towards non-statutory subject matter.
Claim 14 and 15 are also rejected because they recite “content distributor”. 
Claims 10-13 are also rejected because of their dependencies on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (P. G. Pub. No. 2002/0092019).

Regarding claim 1, Marcus teaches
a method for personalizing media content using synthesized audio, comprising ([0145] "In various embodiments, programming is streamed from a primary source, or sources. In some embodiments, that streamed programming is customized completely, generally or in varying temporal segments, to the desires or requirements of a user/viewer/listener/gamer (as is described in the non-distributed model of the system). In various embodiments, additional programming  elements are inserted within or against that primary stream." See also [0281].):
generating, by a server, a script configured to output a digital media stream ([0014] "Embodiments of the present invention are directed to a method and apparatus for  creation, distribution, assembly and verification of media. In one embodiment of the present invention, media is transmitted to a receiver and the receiver assembles the media into programming. In one embodiment, media is transmitted to the receiver from a plurality of sources. In one embodiment, a source of media performs a tagging operation to associate sets of tags with elements of the stream of media.");
capturing, by a computing device communicatively coupled to the server, a user interaction with the digital media stream;
analyzing, by the server, the user interaction to determine a user affinity for the digital media stream ([0058] "Further, the sensing and reporting of viewed-channel, power-state ( on/off/standby), mute-state, screen-on, volume, headset presence, mouse-motions or keystrokes and the like, are employed by various embodiments to rather reliably report user consumption of media programming. The simple response of a keystroke or mouse-click with, or without, the correlation of that action to an actual 
selecting, by the server, an audio asset based on the user affinity; and
updating, by the server, the script to insert the audio asset into the digital media stream ([0038] "At block 430, the receiver selects media elements from the media streams for inclusion in the programming based upon the user data and the tags associated with the media elements. At block 440, the receiver arranges the selected data elements into an order based upon the user data, the tags associated with the media elements and a template. At block 450, the receiver assembles the arranged elements into programming. At block 460, the programming is displayed to the user.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Marcus because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 9, Marcus teaches
a system for personalizing media content using synthesized audio, comprising ([0145] "In various embodiments, programming is streamed from a primary source, or sources. In some embodiments, that streamed programming is customized completely, generally or in varying temporal segments, to the desires or requirements of a user/viewer/listener/gamer (as is described in the non-distributed model of the system). In various embodiments, additional programming  elements are inserted within or against that primary stream." See also [0281].):
a content distributor configured to generate a script, the script configured to output a digital media stream ([0014] "Embodiments of the present invention are directed to a method and apparatus for  creation, distribution, assembly and verification of media. In one embodiment of the present invention, media is transmitted to a receiver and the receiver assembles the media into programming. In one embodiment, media is transmitted to the receiver from a plurality of sources. In one embodiment, a source of media performs a tagging operation to associate sets of tags with elements of the stream of media.");
a server coupled to the content distributor, the server configured to capture a user interaction with the digital media stream and a correlation algorithm communicatively coupled to the server, the correlation algorithm configured to correlate a user affinity with the user interaction ([0058] "Further, the sensing and reporting of viewed-channel, power-state ( on/off/standby), mute-state, screen-on, volume, headset presence, mouse-motions or keystrokes and the like, are employed by various embodiments to rather reliably report user consumption of media programming. The simple response of a keystroke or mouse-click with, or without, the correlation of 
wherein the content distributor is further configured to update the script to insert an audio asset into the digital media stream, wherein the audio asset is selected based on the user affinity ([0038] "At block 430, the receiver selects media elements from the media streams for inclusion in the programming based upon the user data and the tags associated with the media elements. At block 440, the receiver arranges the selected data elements into an order based upon the user data, the tags associated with the media elements and a template. At block 450, the receiver assembles the arranged elements into programming. At block 460, the programming is displayed to the user.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Marcus because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 16, Marcus teaches
a method for providing interactive synthesized audio content, comprising ([0145] "In various embodiments, programming is streamed from a primary source, or sources. In some embodiments, that streamed programming is customized completely, generally or in varying temporal segments, to the desires or requirements of a user/viewer/listener/gamer (as is described in the non-distributed model of the system). In various embodiments, additional programming  elements are inserted within or against that primary stream." See also [0281].):
generating, by a server, a script to output a digital audio stream in the form of a spoken question;
capturing, by a computing device communicatively coupled to the server, a user response to the spoken question ([0432] "A background program, such as the ones envisioned herein, informs the cursor/user of the promising or profitable choices presenting, or possible, as well. "Why don't you check out this
link?" is spoken/typed and a suggested link, for example, appear nearby. There are numerous enhancements possible with such a model." [0133] "Subscribers to the system profile themselves both upon signing-up and, perhaps, in near-real time through the use a suitably-equipped cell-phone or other means. Profiling is providing any information about the subscriber, generally in response [user response] to questions [spoken question] furnished by the broadcaster [since the question is furnished by the broadcaster, it is a spoken question]." See also [0237], [0294], [0295], and [0138].);
selecting, by the server, an audio asset based on the user response ([0038] "At block 430, the receiver selects media elements from the media streams for inclusion in the programming based upon the user data and the tags associated with the media 
updating, by the server, the script to insert the audio asset, thereby generating a second digital audio stream; and outputting to the computing device, by the server, the second digital audio stream ([0145] "In various embodiments, programming is streamed from a primary source, or sources. In some embodiments, that streamed programming is customized completely, generally or in varying temporal segments, to the desires or requirements of a user/viewer/listener/gamer (as is described in the non-distributed model of the system). In various embodiments, additional programming elements are inserted within or against that primary stream." See also [0504]-[0507], [0515], [0144], [0029] and Fig. 1.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Marcus because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 2, Marcus teaches
the method of claim 1, wherein the audio asset is a speech-based audio asset ([0515] "In another embodiment, one movie is used as a tagged source for insertion into 

Regarding claim 3, Marcus teaches
the method of claim 1, wherein the audio asset is a song ([0446] "That is, the header of an extreme-sports program or of a popular song or artist is converted by the database/expert-system into either information about the projected psychographic profile of the clips user/viewer/listener, or into an actual commercial insertion optimized by such a header-conversion-to-profile operation.").

Regarding claim 4, Marcus teaches
the method of claim 1, wherein the user affinity is selected from a group comprising at least one of a preference, an emotional value, a cognitive value, and a social value ([0545] "In various embodiments, default delivery values weight the unmodified look-and-feel and program mix templates with viewer profiling parameters derived from historical viewing data and preferences, and other pre-profiling of the user." See also [0095] and [0287].).

Regarding claim 5, Marcus teaches
the method of claim 1, wherein the user interaction is selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question ([0485] "In various embodiments, by monitoring keystrokes, mouse actions, modem-activity, printer-queue status, and the like, an accurate estimate is made of the appropriate time to launch and connect the background application that transmits the deferred queries to the SiteBank searching site, or its equivalent. Such a monitoring of modem activity and a comparison with, for example, historically-typical user-usage patterns and/or recognizable patterns of best-fit times for the transmission of the query data is useful. Query data is transmitted by any means to the querying site these include e-mail, cookies, URL strings and the like.").

Regarding claim 6, Marcus teaches
the method of claim 1, wherein the selecting utilizes an artificial intelligence method to identify the digital audio asset that matches the user affinity ([0394] "The voluntary advertising-participation levels described above, while they are, in various embodiments, globally set and even micro-defined, are, in other embodiments, available by a consumer action, such as a right-click on the mouse or any other voluntary action, for immediate one-time-only definition by the user. This permits a consumer to define sponsorship and informational levels of advertising on an immediate ( and global) basis. It is further probable that the consumer likes to define levels and types of commercial messages received. For instance, while a scuba diver does not want, at a given time, to see ads for a particular regulator, he/she is interested in a spec-sheet on a new regulator from a trusted manufacturer. While these specifics are 

Regarding claim 8, Marcus teaches
the method of claim 1, wherein the user interaction is an input indicating a like or dislike by a user ([0552] "In various embodiments, the delivery system provides a means for the profiling of users/viewers/listeners, provides a means for the acceptance of input from users regarding program selection by specific topics, moods, uses (say, party videos) and the like, customizes the delivered video/audio to users according to the mix of static constants, programmer-variables, and user input and usage history and maintains a suitably confidential record of the usage history and viewer profile data." See also [0436].).

Regarding claim 10, Marcus teaches
the system of claim 9, wherein the audio asset is a speech-based audio asset ([0515] "In another embodiment, one movie is used as a tagged source for insertion into programs other than the movie. For example, some of the movie media [speech-based audio asset] is inserted into a news program dealing with the movie. In another example, the movie is inserted in part of another movie ( e.g., as a clip a character is viewing on TV or in a theater). In yet another embodiment, audio clips from the movie are placed in other program (e.g., bumpers or song transitions) to improve the entertainment quality of the flow of the program.").

Regarding claim 11, Marcus teaches
the system of claim 9, wherein the audio asset is a spoken prompt ([0432] "This also relates to a new celebrity endorsement model. Say the cursor moves toward, or hovers over, or lies idle (near), for example, an advertisement, radio or TV program or feature article of interest. The cursor, in the visible form of a personality or in the form of a prompting voice or text overlay (or similar device), suggests a particular action. These suggestions are, in various embodiments, based upon a user-profile or user-history. A background program, such as the ones envisioned herein, informs the cursor/user of the promising or profitable choices  presenting, or possible, as well. "Why don't you check out this link?" [spoken prompt] is spoken/typed and a suggested link, for example, appear nearby. There are numerous enhancements possible with such a model.").

Regarding claim 12, Marcus teaches
the system of claim 9, wherein the user affinity is selected from a group comprising at least one of a preference, an emotional value, a cognitive value, and a social value ([0545] "In various embodiments, default delivery values weight the unmodified look-and-feel and program mix templates with viewer profiling parameters derived from historical viewing data and preferences, and other pre-profiling of the user." See also [0095] and [0287].).

Regarding claim 13, Marcus teaches
the system of claim 9, wherein the user interaction is selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question ([0485] "In various embodiments, by monitoring keystrokes, mouse actions, modem-activity, printer-queue status, and the like, an accurate estimate is made of the appropriate time to launch and connect the background application that transmits the deferred queries to the SiteBank searching site, or its equivalent. Such a monitoring of modem activity and a comparison with, for example, historically-typical user-usage patterns and/or recognizable patterns of best-fit times for the transmission of the query data is useful. Query data is transmitted by any means to the querying site these include e-mail, cookies, URL strings and the like.").

Regarding claim 14, Marcus teaches
the system of claim 9, wherein the content distributor utilizes an artificial intelligence method to select the digital audio asset that matches the user affinity ([0394] "The voluntary advertising-participation levels described above, while they are, in various embodiments, globally set and even micro-defined, are, in other embodiments, available by a consumer action, such as a right-click on the mouse or any other voluntary action, for immediate one-time-only definition by the user. This permits a consumer to define sponsorship and informational levels of advertising on an immediate ( and global) basis. It is further probable that the consumer likes to define levels and types of commercial messages received. For instance, while a scuba diver does not want, at a given time, to see ads for a particular regulator, he/she is interested in a spec-sheet on a new regulator from a trusted manufacturer. While these specifics 

Regarding claim 17, Marcus teaches
the method of claim 16, wherein the user response is in the form of audio captured from a user ([0294] "can accept voice commands [audio captured from a user] or prompts and/or other verification inputs such as from any form of user-presence sensors or actions 12).

Regarding claim 18, Marcus teaches
the method of claim 16, wherein the user response is the form of an emotion captured from a user ([0552] "In various embodiments, the delivery system provides a means for the profiling of users/viewers/listeners, provides a means for the acceptance of input from users regarding program selection by specific topics, moods [input from users regarding mood is an emotion captured from a use], uses (say, party videos) and the like, customizes the delivered video/audio to users according to the mix of static constants, programmer-variables, and user input and usage history and maintains a suitably confidential record of the usage history and viewer profile data." See also [0436].).

Regarding claim 19, Marcus teaches
the method of claim 16, wherein the user response is an input indicating a like or dislike by a user ([0552] "In various embodiments, the delivery system provides a means for the profiling of users/viewers/listeners, provides a means for the acceptance of input from users regarding program selection by specific topics, moods, uses (say, party videos) and the like, customizes the delivered video/audio to users according to the mix of static constants, programmer-variables, and user input and usage history and maintains a suitably confidential record of the usage history and viewer profile data." See also [0436].).

Regarding claim 20, Marcus teaches
the method of claim 16, wherein the selecting utilizes an artificial intelligence method to identify the audio asset based on the user response ([0394] "The voluntary advertising-participation levels described above, while they are, in various embodiments, globally set and even micro-defined, are, in other embodiments, available by a consumer action, such as a right-click on the mouse or any other voluntary action, for immediate one-time-only definition by the user. This permits a consumer to define sponsorship and informational levels of advertising on an immediate ( and global) basis. It is further probable that the consumer likes to define levels and types of commercial messages received. For instance, while a scuba diver does not want, at a given time, to see ads for a particular regulator, he/she is interested in a spec-sheet on a new regulator from a trusted manufacturer. While these specifics are defined on an ongoing basis, an intelligent moderating program [artificial intelligence] that remembers user .

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marcus (P. G. Pub. No. 2002/0092019), in view of Wittke (P. G. Pub. No. 2004/0059705).

Regarding claim 7, Marcus teaches that artificial intelligence can be used but not specifically a neural network.
However, Wittke teaches
the method of claim 1, wherein the selecting utilizes a neural network to identify the digital audio asset that matches the user affinity ([0125] "To this end, program material having the form and content desired by the subscriber, is enabled. The design accommodates the extraction of the text message from email, the conversion from text to speech, and then incorporation into the rest of the system. The text-to-audio conversion is done in the end-user device, rather than up-front in the aggregation process. Users may select audio material not only from a predetermined selection or broad categories, but also through intelligent aggregation based on user-defined preferences of automatically-gathered information. Thus audio content is automatically selected as well as aggregated based on previously-entered user's preferences-that is on intelligent front-end data manipulation. Artificial intelligence methods such as fuzzy logic, neural nets, and genetic algorithms are employed. In the case of audio-subscription services, extracting key summary information about article content is not 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the artificial intelligence of Marcus with the neural network of Wittke, by substituting the artificial intelligence of Marcus for neural network of Wittke since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Artificial intelligence and neural networks are well known in the art and substituting artificial intelligence for neural network would not change the way the overall apparatus functions since [0100] of the Specification of the instant application states that they can be used interchangeably. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 15, Marcus teaches
the system of claim 9, wherein the content distributor utilizes a neural network to select the digital audio asset that matches the user affinity ([0125] "To this end, program material having the form and content desired by the subscriber, is enabled. The design accommodates the extraction of the text message from email, the conversion from text to speech, and then incorporation into the rest of the system. The text-to-audio conversion is done in the end-user device, rather than up-front in the aggregation process. Users may select audio material not only from a predetermined selection or broad categories, but also through intelligent aggregation based on user-defined preferences of automatically-gathered information. Thus audio content is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the artificial intelligence of Marcus with the neural network of Wittke, by substituting the artificial intelligence of Marcus for neural network of Wittke since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Artificial intelligence and neural networks are well known in the art and substituting artificial intelligence for neural network would not change the way the overall apparatus functions since [0100] of the Specification of the instant application states that they can be used interchangeably. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Relevant Prior Art
Errico (U.S. Patent 7,055,168) discusses interpreting and executing user preferences of audiovisual information.
Plantec (U.S. Patent 6,826,540) discusses a script file which may include survey question data, response pattern data, advertising data, entertainment data, lobbying data and/or processing instructions. Plantec also discusses script and response 
Carey (P. G. Pub. No. 2002/0112035) discusses the selection, storage, delivery, presentation, and management of the right audio content to build emotional bonds between companies and consumers. The selection, storage, delivery, presentation, and management of the right content is aimed at keeping consumers engaged, communicating brand messages, and developing consumer loyalty. The selection, storage, delivery, presentation, and management of the right content is also aimed at causing or influencing specific, targeted behaviors, and avoiding targeted behaviors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARIE P BRADY/Primary Examiner, Art Unit 3621